Citation Nr: 0113983	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  96-12 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
herniated disc, L4-5, with muscle spasms and sciatica, 
currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability rating for 
strain/bursitis of the right shoulder (major).

3.  Entitlement to a compensable disability rating for 
strain/bursitis of the left shoulder (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which, in pertinent part, granted 
service connection for a back condition, with assignment of a 
20 percent disability rating for this condition; granted 
service connection for a right shoulder condition, with 
assignment of a zero percent disability rating for this 
condition; and granted service connection for a left shoulder 
condition, with assignment of a zero percent disability 
rating for this condition.

In October 1997 and March 1999, the Board remanded these 
claims to the RO for further development.  Although the RO 
complied with the Board's Remand instructions, it is 
necessary that this case again be remanded for the reasons 
discussed below.

As noted in the Board's 1997 Remand, the May 1995 rating 
decision also granted service connection for asthma, with 
assignment of a 10 percent disability rating for this 
condition, and granted service connection for rhinitis, with 
assignment of a zero percent disability rating for this 
condition.  The veteran indicated at his hearing in August 
1996 that he wished to withdraw these issues from his appeal.  
An appeal may be withdrawn in writing at any time before the 
Board renders a decision.  See 38 C.F.R. § 20.204.  The 
veteran's withdrawal of these issues from appeal was reduced 
to writing when the hearing was transcribed.  Cf. Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (hearing testimony before the 
RO, when reduced to writing, can

constitute a notice of disagreement).  Once the veteran 
withdrew these issues from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, also not 
before the Board.


REMAND

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claims so that he is afforded every 
possible consideration.

It is clear that VA records exist that have not been 
obtained.  During the last remand, the RO obtained a computer 
print-out from the VA Medical Center showing appointments for 
orthopedic treatment and physical therapy between March 1997 
and February 1999.  There are no VA treatment records in the 
claims file.  When the Board remanded this case in 1997 and 
1999, there was no indication in the claims file that the 
veteran was receiving VA outpatient treatment.  Now that it 
is known that he has received VA treatment, these records 
must be obtained because they are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
It is not known whether this treatment was specifically for 
the disorders at issue in this appeal.  However, since all 
three issues involve orthopedic disabilities and the 
treatment received was through orthopedics and physical 
therapy, the case must be remanded to comply with Bell.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  It cannot be said at this point that there is no 
possible additional notification or development action that 
is required under the VCAA since the veteran has received VA 
treatment but no records have been obtained.  It would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

As noted in the Board's 1999 Remand, additional VA 
examinations will not be requested at this time.  The veteran 
has failed to report for several scheduled VA examinations, 
including the most recent one in 1999, and it appears that 
notice of these examinations were sent to a California 
address as the veteran requested (although he lives in 
Florida).  However, it is noted that the last examinations 
were conducted three years ago, and if the VA treatment 
records suggest there has been a change in the severity of 
the veteran's service-connected disorders since that time, 
scheduling additional examination(s) would be appropriate.  
Also, if the veteran requests that examinations be scheduled 
while this case is in remand status, the RO should fully 
consider such requests.

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain all of the 
veteran's VA medical records from West 
Palm Beach, Florida, for treatment since 
his separation from service in 1994.


2.  The RO must review the claims file and 
ensure that any other notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (VCAA) are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

3.  After completion of the above 
evidentiary development, the RO should 
review the medical records obtained and 
determine whether any additional 
development is needed (i.e., additional 
VA examinations).  

4.  Thereafter, readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  When readjudicating these 
claims, the RO should review the evidence 
of record at the time of the 1995 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's back and bilateral shoulder 
disorders, then consider all the evidence 
of record to determine whether the facts 
show that he was entitled to a higher 
disability rating for any of these 
conditions at any period of time since 
his original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


5.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  If 
another examination is scheduled and the 
veteran fails to report, citation of 
38 C.F.R. § 3.655 should be included.  
Allow an appropriate period of time for 
response.  

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


